Title: From George Washington to Bushrod Washington, 22 January 1785
From: Washington, George
To: Washington, Bushrod



Dear Bushrod,
Mount Vernon Jany 22d 1785

The enclosed letter was brought here some days ago. I desire you will present Mr Ryan’s note to him for payment; which, if not immediately made, or such assurances as you can rely on, that he will make in a very short time, return it to me or to Mr Rumsey, if he is in Richmond, as I do not incline to transfer the debt from him to Ryan. It was not my intention to receive an order upon any one, for the Sum contained in the note. It was sent about the time it became due to Mr Henderson (one of the Members for this Country) to receive for me, who not having an oppertunity of presenting it (on Acct of Mr Ryans indisposition at Petersburgh) returned it to me a few days since.
As you are now at the fountain head of information, I should be glad if you would examine into, and send me a Copy of some Ordainance which must have passed (according to Colo.

Crawfords letter to me) at the Session next preceeding the 20th of Septr 1776 (which is the date of that letter).
There are some other little matters which I wanted you to do for me in Richmond, but they have escaped my recollection at this moment—when they occur again, I will write—the Ordainance above, may be necessary in the prosecution of my Ejectments over the Mountains, as Colo. Crawford in his letter to me says, it passed with an eye to such cases as mine, upon his representation. All here join in best wishes for you—and I am Dr Bushrod Yrs affectionately

Go: Washington

